UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6185


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM JEFF ALMOND,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:06-cr-00184-D-1; 5:16-cv-00291-
D)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Jeff Almond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Jeff Almond seeks to appeal the district court’s orders granting partial relief

on his 28 U.S.C. § 2255 (2012) motion and partially granting his subsequent Fed. R. Civ.

P. 60(b) motion for relief from judgment. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order disposing of Almond’s Rule 60(b) motion was entered on

the docket on December 15, 2017. The notice of appeal was filed on February 23, 2018. *

Because Almond failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                              2